Exhibit 10.7

Execution Copy

CNX GAS CORPORATION

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made as of             ,
20     (the “Effective Date”), by and between CNX Gas Corporation, a Delaware
corporation (the “Company”), and              (the              “Indemnitee”).

RECITALS:

A. It is essential that the Company retain and attract as directors and officers
the most capable persons available.

B. The Indemnitee is (or is being elected as) a director and/or officer of the
Company and in that capacity is (or will be) performing a valuable service for
the Company.

C. The Company’s Bylaws (the “Bylaws”) contain a provision which provides for
indemnification of and advancement of expenses to the directors and officers of
the Company for liabilities and expenses they incur in their capacities as such,
and the Bylaws and section 145 of the General Corporation Law of the State of
Delaware (“DGCL”) provide that they are not exclusive of any other rights to
indemnification and advancement of expenses.

D. In recognition of Indemnitee’s need for protection against personal liability
in order to enhance Indemnitee’s service and continued service to the Company in
an effective manner, the potential difficulty in obtaining satisfactory
Directors and Officers Liability Insurance (“D&O Insurance”) coverage, and
Indemnitee’s reliance on the Bylaws, and in part to provide Indemnitee with
specific contractual assurance that the protection promised by the Bylaws will
be available to Indemnitee (regardless of, among other things, any amendment to
or revocation of the Bylaws or any change in the composition of the Company’s
Board of Directors or acquisition transaction relating to the Company), the
Company desires to provide in this Agreement for the indemnification of and the
advancing of expenses to Indemnitee to the fullest extent permitted by law and
as set forth in this Agreement, and, to the extent insurance is maintained, for
the continued coverage of Indemnitee under the Company’s D&O Insurance policies.

E. The Indemnitee is willing to serve and/or to continue to serve, the Company,
only on the condition that the Company furnish the indemnity provided for
herein.

NOW, THEREFORE, in consideration of Indemnitee’s service and/or continuing to
serve the Company directly, or, at its request, another enterprise and intending
to be legally bound hereby, the parties hereto agree as follows:

1. Definitions.

(a) A “Change in Control” shall be deemed to occur upon the earliest to occur
after the date of this Agreement of any of the following events:

(i) the acquisition after the date hereof by any individual, entity or group
(within the meaning of section 13(d)(3) or 14(d)(2) of the Exchange Act) (a
“Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of more than 25% of the



--------------------------------------------------------------------------------

combined voting power of the then outstanding securities of the Company entitled
to vote generally in the election of its directors (“Voting Stock”); provided,
however, that for purposes of this Section 1(a)(i), the following acquisitions
will not constitute a Change in Control: (A) any issuance of Voting Stock of the
Company directly from the Company that is approved by the Incumbent Board (as
defined in Section 1(a)(ii), below), (B) any acquisition by the Company and/or
CONSOL Energy Inc. (“CONSOL”) and any of their respective subsidiaries of Voting
Stock of the Company, (C) any acquisition of Voting Stock of the Company by any
employee benefit plan (or related trust) sponsored or maintained by the Company,
a subsidiary or CONSOL and/or its subsidiaries, (D) any acquisition of Voting
Stock of the Company by an underwriter holding securities of the Company in
connection with a public offering thereof, or (E) any acquisition of Voting
Stock of the Company by any Person pursuant to a Business Combination that
complies with clauses (A), (B) and (C) of Section 1(a)(iii) below; or

(ii) other than at a time when CONSOL and/or its subsidiaries beneficially own
more than 50% of the total Voting Stock of the Company, individuals who
constitute the Board as of the Effective Date (the “Incumbent Board,” as
modified by this Section 1(a)(ii)), cease for any reason to constitute at least
a majority of the Board; provided, however, that any individual becoming a
Director subsequent to such date whose election, or nomination for election by
the Company’s stockholders, was approved by a vote of at least two-thirds of the
Directors then comprising the Incumbent Board (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director, without objection to such nomination) will be deemed to
have then been a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
Directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board; or

(iii) consummation of a reorganization, merger or consolidation of the Company
or a direct or indirect wholly owned subsidiary thereof, a sale or other
disposition (whether by sale, taxable or nontaxable exchange, formation of a
joint venture or otherwise) of all or substantially all of the assets of the
Company, or other transaction involving the Company (each, a “Business
Combination”), unless, in each case, immediately following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners of Voting Stock of the Company immediately prior to
such Business Combination beneficially own, directly or indirectly, more than
50% of the combined voting power of the then outstanding shares of Voting Stock
of the entity resulting from such Business Combination or any direct or indirect
parent corporation thereof (including, without limitation, an entity which as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries), (B) no
Person other than the Company and/or CONSOL and/or their respective subsidiaries
beneficially owns 25% or more of the combined voting power of the then
outstanding shares of Voting Stock of the entity resulting from such Business
Combination or any direct or indirect parent corporation thereof (disregarding
all “acquisitions” described in subsections (A) - (C) of Section 1 (a) (i)), and
(C) other than at a time when CONSOL and/or its subsidiaries beneficially own
more than 50% of the total Voting Stock of the Company, at least a majority of
the members of the Board of Directors of the entity resulting from such Business
Combination or any direct or indirect parent corporation thereof were members of
the Incumbent Board at the time of the execution of the initial agreement or of
the action of the Board providing for such Business Combination;

(iv) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company, except pursuant to a Business Combination that
complies with clauses (A), (B) and (C) of Section 1(a)(iii); or

 

2



--------------------------------------------------------------------------------

(v) other than at a time when CONSOL and/or its subsidiaries beneficially own
less than 50% of the total Voting Stock of the Company, a Change in Control of
CONSOL (defined in Section 1(j) below).

(vi) Other Events. Other than at a time when CONSOL and/or its subsidiaries
beneficially own less than 50% of the total Voting Stock of the Company, any
other event of a nature that would be required to be reported in response to
Item 6(e) of Schedule 14A of Regulation 14A (or in response to any similar item
on any similar schedule or form) promulgated under the Securities Exchange Act
of 1934, as amended, whether or not the Company is then subject to such
reporting requirement.

(b) “Corporate Status” describes the status of a person who is or was a
director, trustee, general partner, managing member, officer, employee, agent or
fiduciary of the Company.

(c) “Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

(d) “Expenses” include all reasonable attorneys’ fees, retainers, court costs,
transcript costs, fees and costs of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, being or preparing to be a witness in, or
otherwise participating in, a Proceeding. Expenses also include (i) Expenses
incurred in connection with any appeal resulting from any Proceeding, including
without limitation the premium, security for, and other costs relating to any
cost bond, supersedeas bond or other appeal bond or their equivalent, and
(ii) for purposes of Section 12(d), Expenses incurred by Indemnitee in
connection with the interpretation, enforcement or defense of Indemnitee’s
rights under this Agreement or under any D&O Insurance policies maintained by
the Company. Expenses, however, shall not include amounts paid in settlement by
Indemnitee or the amount of judgments or fines against Indemnitee.

(e) “Independent Counsel” means a law firm, or a partner or member of a law
firm, that is experienced in matters of corporation law and neither presently
is, nor in the past five years has been, retained to represent (i) the Company
or Indemnitee in any matter material to either such party (other than as
Independent Counsel with respect to matters concerning Indemnitee under this
Agreement or as Independent Counsel with respect to matters concerning other
indemnitees under other indemnification agreements), or (ii) any other party to
the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.

(f) “Interested Shareholder” means any person (other than the Company or any
subsidiary of the Company and other than any profit sharing, employee stock
ownership, or other employee benefit plan of the Company or any subsidiary of
the Company or any trustee of or fiduciary with respect to any such plan when
acting in such capacity and other than CONSOL and its subsidiaries) who or
which:

(i) is at such time the beneficial owner, directly or indirectly, of more than
fifteen percent (15%) of the voting power of the outstanding common stock of the
Company;

 

3



--------------------------------------------------------------------------------

(ii) was at any time within the two-year period immediately prior to such time
the beneficial owner, directly or indirectly, of more than fifteen percent
(15%) of the voting power of the then outstanding common stock of the Company;
or

(iii) is at such time an assignee of or has otherwise succeeded to the
beneficial ownership of any shares of common stock of the Company which were at
any time within the two-year period immediately prior to such time beneficially
owned by any Interested Shareholder, if such assignment or succession has
occurred in the course of a transaction or series of transactions not involving
a public offering within the meaning of the Securities Act of 1933, as amended.

(g) A “Potential Change of Control” shall occur if:

(i) the Company enters into an agreement or arrangement the consummation of
which would result in the occurrence of a Change of Control;

(ii) any Person (including the Company) publicly announces an intention to take
or to consider taking actions which if consummated would constitute a Change in
Control; or

(iii) the Board of Directors of the Company adopts a resolution to the effect
that, for purposes of this Agreement, a Potential Change of Control has
occurred.

(h) “Proceeding” means any threatened, pending or completed action, suit,
arbitration, mediation, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or proceeding, whether brought in the right of
the Company or otherwise and whether of a civil, criminal, administrative or
investigative nature, including any appeal therefrom and including without
limitation any such Proceeding pending as of the date of this Agreement, in
which Indemnitee was, is or will be involved as a party, a potential party, a
non-party witness or otherwise by reason of (i) the fact that Indemnitee is or
was a director or officer of the Company, (ii) any action taken by Indemnitee or
any action or inaction on Indemnitee’s part while acting as a director or
officer of the Company, or (iii) the fact that he or she is or was serving at
the request of the Company as a director, trustee, general partner, managing
member, officer, employee, agent or fiduciary of another corporation,
partnership, joint venture, trust, limited liability company or other
enterprise, in each case whether or not serving in such capacity at the time any
liability or Expense is incurred for which indemnification or advancement of
expenses can be provided under this Agreement.

(i) “Unaffiliated Director” means any member of the Board of Directors of the
Company who is unaffiliated with, and not a representative of, an Interested
Shareholder and who was a member of the Board of Directors prior to the time
that the Interested Shareholder became an Interested Shareholder or became a
member subsequently to fill a vacancy created by an increase in the size of the
Board of Directors and did receive the favorable vote of two-thirds (2/3) of the
Unaffiliated Directors in connection with being nominated for election by the
shareholders to fill such vacancy or in being elected by the Board of Directors
to fill such vacancy, and any successor of a Unaffiliated Director who is
unaffiliated with, and not a representative of, the Interested Shareholder and
is recommended or elected to succeed a Unaffiliated Director by a majority of
the Unaffiliated Directors then on the Board of Directors.

(j) “Change in Control of CONSOL” means the occurrence of any of the following
events:

(i) the acquisition after the date hereof by any individual, entity or group
(within the meaning of section 13(d)(3) or 14(d)(2) of the Exchange Act) (a
“Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of more than 25% of the combined voting power of the
then outstanding Voting Stock of CONSOL; provided, however, that for purposes of
this

 

4



--------------------------------------------------------------------------------

Section 1(j)(i), the following acquisitions will not constitute a Change in
Control of CONSOL: (A) any issuance of Voting Stock of CONSOL directly from
CONSOL that is approved by the Incumbent Board of CONSOL (as defined in
Section 1(j)(ii), below), (B) any acquisition by CONSOL and/or its subsidiaries
of Voting Stock of CONSOL, (C) any acquisition of Voting Stock of CONSOL by any
employee benefit plan (or related trust) sponsored or maintained by CONSOL
and/or its subsidiaries, (D) any acquisition of Voting Stock of CONSOL by an
underwriter holding securities of CONSOL in connection with a public offering
thereof, or (E) any acquisition of Voting Stock of CONSOL by any Person pursuant
to a Business Combination of CONSOL that complies with clauses (A), (B) and
(C) of Section 1(j)(iii), below; or

(ii) individuals who constitute the Board of Directors of CONSOL (the “CONSOL
Board”) as of the Effective Date (the “Incumbent Board of CONSOL,” as modified
by this Section 1(j)(ii)), cease for any reason to constitute at least a
majority of the CONSOL Board; provided, however, that any individual becoming a
director subsequent to such date whose election, or nomination for election by
CONSOL’s stockholders, was approved by a vote of at least two-thirds of the
directors then comprising the Incumbent Board of CONSOL (either by a specific
vote or by approval of the proxy statement of CONSOL in which such person is
named as a nominee for director, without objection to such nomination) will be
deemed to have then been a member of the Incumbent Board of CONSOL, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
CONSOL Board; or

(iii) consummation of a reorganization, merger or consolidation of CONSOL, a
sale or other disposition (whether by sale, taxable or nontaxable exchange,
formation of a joint venture or otherwise) of all or substantially all of the
assets of CONSOL, or other transaction involving CONSOL (each, a “Business
Combination of CONSOL”), unless, in each case, immediately following such
Business Combination of CONSOL, (A) all or substantially all of the individuals
and entities who were the beneficial owners of Voting Stock of CONSOL
immediately prior to such Business Combination of CONSOL beneficially own,
directly or indirectly, more than 50% of the combined voting power of the then
outstanding shares of Voting Stock of the entity resulting from such Business
Combination of CONSOL or any direct or indirect parent corporation thereof
(including, without limitation, an entity which as a result of such transaction
owns CONSOL or all or substantially all of CONSOL’s assets either directly or
through one or more subsidiaries), (B) no Person other than CONSOL beneficially
owns 25% or more of the combined voting power of the then outstanding shares of
Voting Stock of the entity resulting from such Business Combination of CONSOL or
any direct or indirect parent corporation thereof (disregarding all
“acquisitions” described in subsections (A) - (C) of Section 1 (j)(i)), and
(C) at least a majority of the members of the board of directors of the entity
resulting from such Business Combination of CONSOL or any direct or indirect
parent corporation thereof were members of the Incumbent Board of CONSOL at the
time of the execution of the initial agreement or of the action of the CONSOL
Board providing for such Business Combination of CONSOL; or

(iv) approval by the stockholders of CONSOL of a complete liquidation or
dissolution of CONSOL, except pursuant to a Business Combination of CONSOL that
complies with clauses (A), (B) and (C) of Section 1(j)(iii).

Reference to “other enterprises” shall include employee benefit plans and
administrative committees thereof; references to “fines” shall include any
excise taxes assessed on a person with respect to any employee benefit plan;
references to “serving at the request of the Company” shall include any service
as a director, officer, employee or agent of the Company which imposes duties
on, or involves services by, such director, officer, employee or agent with
respect to an employee benefit plan, its participants or beneficiaries; a person
who acted in good faith and in a manner he or she reasonably

 

5



--------------------------------------------------------------------------------

believed to be in the best interests of the participants and beneficiaries of an
employee benefit plan shall be deemed to have acted in a manner “not opposed to
the best interests of the Company” as referred to in this Agreement; references
to “to the fullest extent permitted by applicable law” shall include, but not be
limited to: (i) the fullest extent permitted by the provision of the DGCL that
authorizes or contemplates additional indemnification by agreement, or the
corresponding provision of any amendment to or replacement of the DGCL and
(ii) the fullest extent authorized or permitted by any amendments to or
replacements of the DGCL adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers and directors.

2. Indemnity in Third-Party Proceedings. The Company shall indemnify Indemnitee
in accordance with the provisions of this Section 2 if Indemnitee is, or is
threatened to be made, a party to or a participant in any Proceeding, other than
a Proceeding by or in the right of the Company to procure a judgment in its
favor. Pursuant to this Section 2, Indemnitee shall be indemnified to the
fullest extent permitted by applicable law against all Expenses, judgments,
fines and amounts paid in settlement actually and reasonably incurred by
Indemnitee or on Indemnitee’s behalf in connection with such Proceeding or any
claim, issue or matter therein, if Indemnitee acted in good faith and in a
manner he or she reasonably believed to be in or not opposed to the best
interests of the Company and, with respect to any criminal action or proceeding,
had no reasonable cause to believe that his or her conduct was unlawful.

3. Indemnity in Proceedings by or in the Right of the Company. The Company shall
indemnify Indemnitee in accordance with the provisions of this Section 3 if
Indemnitee is, or is threatened to be made, a party to or a participant in any
Proceeding by or in the right of the Company to procure a judgment in its favor.
Pursuant to this Section 3, Indemnitee shall be indemnified to the fullest
extent permitted by applicable law against all Expenses actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection with such
Proceeding or any claim, issue or matter therein, if Indemnitee acted in good
faith and in a manner he or she reasonably believed to be in or not opposed to
the best interests of the Company. No indemnification for Expenses shall be made
under this Section 3 in respect of any claim, issue or matter as to which
Indemnitee shall have been adjudged by a court of competent jurisdiction to be
liable to the Company, unless and only to the extent that the Delaware Court of
Chancery or any court in which the Proceeding was brought shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnification for such expenses as the Delaware Court of Chancery or such
other court shall deem proper.

4. Indemnification for Expenses of a Party Who is Wholly or Partly Successful.
To the extent that Indemnitee is a party to or a participant in and is
successful (on the merits or otherwise) in defense of any Proceeding or any
claim, issue or matter therein, the Company shall indemnify Indemnitee against
all Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection therewith. To the extent permitted by applicable law, if
Indemnitee is not wholly successful in such Proceeding but is successful, on the
merits or otherwise, in defense of one or more but less than all claims, issues
or matters in such Proceeding, the Company shall indemnify Indemnitee to the
fullest extent permitted by applicable law against all Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
each successfully resolved claim, issue or matter. For purposes of this Section,
the termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.

5. Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee, by reason of his or
her Corporate Status, is to be a witness or to be interviewed in any threatened,
pending or completed action, suit, arbitration, mediation, alternate dispute
resolution mechanism, investigation, inquiry, administrative hearing or
proceeding to which

 

6



--------------------------------------------------------------------------------

Indemnitee is not a party, Indemnitee shall be indemnified to the fullest extent
permitted by applicable law against all Expenses actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection therewith.

6. Additional Indemnification. In the event that applicable law permits
indemnification in addition to the indemnification provided in Sections 2, 3 and
4, the Company shall indemnify Indemnitee to the fullest extent permitted by
applicable law if Indemnitee is, or is threatened to be made, a party to or a
participant in any Proceeding (including a Proceeding by or in the right of the
Company to procure a judgment in its favor) against all Expenses, judgments,
fines and amounts paid in settlement actually and reasonably incurred by
Indemnitee or on his or her behalf in connection with the Proceeding or any
claim, issue or matter therein. To the extent that a change in Delaware law,
whether by statute or judicial decision, permits greater indemnification or
advancement of Expenses than would be afforded currently under the Company’s
certificate of incorporation and bylaws and this Agreement, it is the intent of
the parties hereto that Indemnitee shall enjoy by this Agreement the greater
benefits so afforded by such change, subject to the restrictions expressly set
forth herein or therein. If the Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of
Expenses, but not, however, for the total amount thereof, the Company shall
nevertheless indemnify the Indemnitee for the portion of such Expenses to which
the Indemnitee is entitled.

7. Contribution. To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee,
then in respect of any actual or threatened proceeding in which the Company is
jointly liable with Indemnitee (or would be if joined in such proceeding) the
Company, in lieu of indemnifying Indemnitee, shall contribute to the amount
incurred by Indemnitee, whether for Expenses, judgments, fines or amounts paid
or to be paid in settlement, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company and Indemnitee as a
result of the event(s) and transaction(s) giving rise to such Proceeding; and
(ii) the relative fault of Indemnitee and the Company (and its other directors,
officers, employees and agents) in connection with such event(s) and
transaction(s).

8. Notification and Defense of Claim.

(a) Indemnitee shall notify the Company in writing of any matter with respect to
which Indemnitee intends to seek indemnification or advancement of Expenses as
soon as reasonably practicable following the receipt by Indemnitee of written
notice thereof. The written notification to the Company shall include a
description of the nature of the Proceeding and the facts underlying the
Proceeding. The failure by Indemnitee to notify the Company will not relieve the
Company from any liability which it may have to Indemnitee hereunder or
otherwise than under this Agreement, and any delay in so notifying the Company
shall not constitute a waiver by Indemnitee of any rights. With respect to any
Proceeding as to which the Indemnitee has so notified the Company:

(i) The Company will be entitled to participate therein at its own expense; and

(ii) Except as otherwise provided below, the Company may assume the defense
thereof, with counsel reasonably satisfactory to the Indemnitee. After the
Company notifies the Indemnitee of its election to so assume the defense, the
Company will not be liable to the Indemnitee under this Agreement for any legal
Expenses subsequently incurred by the Indemnitee in connection with the defense,
other than legal Expenses relating to the reasonable costs of investigation,
including an investigation in connection with determining whether there exists a
conflict of interest of the type described in clause (ii) of this paragraph, or
as otherwise provided in this paragraph. The Indemnitee shall

 

7



--------------------------------------------------------------------------------

have the right to employ his or her counsel in such action, suit or proceeding
but the fees and expenses of such counsel incurred after the Company notifies
the Indemnitee of its assumption of the defense shall be at the expense of the
Indemnitee unless (i) the Company authorizes the Indemnitee’s employment of
counsel, provided, that following a Change of Control, the Indemnitee shall be
entitled to employ his or her own counsel at the Company’s expense after giving
not less than 30 days’ notice to the Company unless the Company has Unaffiliated
Directors and a majority of the Unaffiliated Directors determine that the
Indemnitee’s interests are adequately represented by the counsel employed by the
Company; (ii) the Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Company and the Indemnitee in the conduct of
the defense or (iii) the Company shall not have employed counsel to assume the
defense of such action, in each of which cases the fees and expenses of counsel
shall be at the expense of the Company. The Company shall not be entitled to
assume the defense of any action, suit or proceeding brought by or on behalf of
the Company or as to which the Indemnitee shall have made the conclusion
described in clause (ii) of this paragraph.

(b) The Company shall not be obligated to indemnify the Indemnitee under this
Agreement for any amounts paid in settlement of any action or claim effected
without its written consent. The Company shall not settle any action or claim in
any manner which would impose any penalty or limitation on the Indemnitee
without the Indemnitee’s written consent. Neither the Company nor the Indemnitee
shall unreasonably withhold their consent to any proposed settlement.

9. Procedure for Indemnification.

(a) To obtain indemnification, Indemnitee shall submit to the Company a written
request, including therein or therewith such documentation and information as is
reasonably available to Indemnitee and as is reasonably necessary to determine
whether and to what extent Indemnitee is entitled to indemnification following
the final disposition of such Proceeding. The Company shall, as soon as
reasonably practicable after receipt of such a request for indemnification,
advise the board of directors that Indemnitee has requested indemnification.

(b) Upon written request by Indemnitee for indemnification pursuant to
Section 9(a), a determination, if required by applicable law, with respect to
Indemnitee’s entitlement thereto shall be made in the specific case (i) if a
Change in Control shall have occurred, by Independent Counsel in a written
opinion to the Company’s board of directors, a copy of which shall be delivered
to Indemnitee or (ii) if a Change in Control shall not have occurred, (A) by a
majority vote of the Disinterested Directors, even though less than a quorum of
the Company’s board of directors, (B) by a committee of Disinterested Directors
designated by a majority vote of the Disinterested Directors, even though less
than a quorum of the Company’s board of directors, (C) if there are no such
Disinterested Directors or, if such Disinterested Directors so direct, by
Independent Counsel in a written opinion to the Company’s board of directors, a
copy of which shall be delivered to Indemnitee or (D) if so directed by the
Company’s board of directors, by the stockholders of the Company. If it is so
determined that Indemnitee is entitled to indemnification, payment to Indemnitee
shall be made within ten (10) days after such determination. Indemnitee shall
cooperate with the person, persons or entity making such determination with
respect to Indemnitee’s entitlement to indemnification, including providing to
such person, persons or entity upon reasonable advance request any documentation
or information which is not privileged or otherwise protected from disclosure
and which is reasonably available to Indemnitee and reasonably necessary to such
determination. Any costs or expenses (including attorneys’ fees and
disbursements) reasonably incurred by Indemnitee in so cooperating with the
person, persons or entity making such determination shall be borne by the
Company, to the extent permitted by applicable law.

(c) In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 9(b), the Independent Counsel
shall be selected as provided in

 

8



--------------------------------------------------------------------------------

this Section 9(c). If a Change in Control shall not have occurred, the
Independent Counsel shall be selected by the Company’s board of directors, and
the Company shall give written notice to Indemnitee advising him or her of the
identity of the Independent Counsel so selected. If a Change in Control shall
have occurred, the Independent Counsel shall be selected by Indemnitee (unless
Indemnitee shall request that such selection be made by the Company’s board of
directors, in which event the preceding sentence shall apply), and Indemnitee
shall give written notice to the Company advising it of the identity of the
Independent Counsel so selected. In either event, Indemnitee or the Company, as
the case may be, may, within ten (10) days after such written notice of
selection shall have been given, deliver to the Company or to Indemnitee, as the
case may be, a written objection to such selection; provided, however, that such
objection may be asserted only on the ground that the Independent Counsel so
selected does not meet the requirements of “Independent Counsel” as defined in
Section 1 of this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion. Absent a proper and timely
objection, the person so selected shall act as Independent Counsel. If such
written objection is so made and substantiated, the Independent Counsel so
selected may not serve as Independent Counsel unless and until such objection is
withdrawn or a court has determined that such objection is without merit. If,
within twenty (20) days after the later of (i) submission by Indemnitee of a
written request for indemnification pursuant to Section 9(a) hereof and (ii) the
final disposition of the Proceeding, the parties have not agreed upon an
Independent Counsel, either the Company or Indemnitee may petition a court of
competent jurisdiction for resolution of any objection which shall have been
made by the Company or Indemnitee to the other’s selection of Independent
Counsel and for the appointment as Independent Counsel of a person selected by
the court or by such other person as the court shall designate, and the person
with respect to whom all objections are so resolved or the person so appointed
shall act as Independent Counsel under Section 9(b) hereof. Upon the due
commencement of any judicial proceeding or arbitration pursuant to Section 12(a)
of this Agreement, the Independent Counsel shall be discharged and relieved of
any further responsibility in such capacity (subject to the applicable standards
of professional conduct then prevailing),

(d) The Company agrees to pay the reasonable fees and expenses of any
Independent Counsel and to fully indemnify such counsel against any and all
Expenses, claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto.

10. Advancement of Expenses; Procedure for Advances. The Company shall advance,
to the extent not prohibited by law, the Expenses incurred by Indemnitee in
connection with any Proceeding. Advances shall be unsecured and interest free
and made without regard to Indemnitee’s ability to repay such advances.
Indemnitee hereby undertakes to repay any advance to the extent that it is
ultimately determined that Indemnitee is not entitled to be indemnified by the
Company. To obtain advances of Expenses, Indemnitee shall submit from time to
time to the Company a written request requesting such advances and shall provide
copies of invoices received by Indemnitee in connection with such Expenses but,
in the case of invoices in connection with legal services, any references to
legal work performed or to expenditure made that Indemnitee’s lawyers believe
would likely cause Indemnitee to waive any privilege accorded by applicable law
may be redacted from the copy of the invoice submitted to the Company (in which
case, Indemnitee shall also submit a letter addressed to the Company from such
lawyers to the effect that they believe submission of the redacted information
would likely cause Indemnitee to waive a privilege accorded by applicable law).
Upon receipt of a such a request for an advance of Expenses along with copies of
the related invoices (and, if applicable, a letter from Indemnitee’s lawyers
with respect to redactions on the legal invoice(s)), Company shall advance the
Expenses to Indemnitee as soon as reasonably practicable, but in any event no
later than sixty (60) days, after such receipt by the Company. This Section 10
shall not apply to any claim made by Indemnitee for which indemnity is excluded
pursuant to Section 16 of this Agreement.

 

9



--------------------------------------------------------------------------------

11. Maintenance of Insurance; Funding.

(a) The Company represents that a summary of the terms of the D&O Insurance in
effect as of the date of this Agreement is attached hereto as Exhibit A (the
“Insurance Policies”). Subject only to the provisions of Section 11(b) hereof,
the Company agrees that, so long as Indemnitee shall continue to serve as an
officer or director of the Company (or shall continue at the request of the
Company to serve as a director, officer, employee, trustee or representative of
another corporation, partnership, joint venture, trust or other enterprise,
including service with respect to an employee benefit plan) and thereafter so
long as Indemnitee shall be subject to any possible claim or threatened, pending
or completed action, suit or proceeding, whether civil, criminal or
investigative, by reason of the fact that Indemnitee was a director or officer
of the Company (or served in any of said other capacities), the Company shall
purchase and maintain in effect for the benefit of Indemnitee one or more valid,
binding and enforceable policy or policies of D&O Insurance providing coverage
at least comparable to that provided pursuant to the Insurance Policies.

(b) The Company shall not be required to maintain said policy or policies of D&O
Insurance in effect if, in the reasonable, good faith business judgment of the
then Board of Directors of the Company (i) the premium cost for such insurance
is substantially disproportionate to the amount of coverage, (ii) the coverage
provided by such insurance is so limited by exclusions that there is
insufficient benefit from such insurance or (iii) said insurance is not
otherwise reasonably available; provided, however, that in the event the then
Board of Directors makes such a judgment, the Company shall purchase and
maintain in force a policy or policies of D&O Insurance in the amount and with
such coverage as the then Board of Directors determines to be reasonably
available. Notwithstanding the general provisions of this Section 11(b),
following a Change of Control, any decision not to maintain any policy or
policies of D&O Insurance or to reduce the amount or coverage under any such
policy or policies shall be effective only if there are Unaffiliated Directors
(as defined in Section 1(i) hereof) and shall require the concurrence of a
majority of the Unaffiliated Directors.

(c) If and to the extent the Company, acting under Section 11(b), does not
purchase and maintain in effect the policy or policies of D&O Insurance
described in Section 11(a), the Company shall indemnify and hold harmless the
Indemnitee to the full extent of the coverage which would otherwise have been
provided by such policies. The rights of the Indemnitee hereunder shall be in
addition to all other rights of Indemnitee under the remaining provisions of
this Agreement.

(d) In the event of a Potential Change of Control and if and to the extent the
Company is not required to maintain in effect the policy or policies of D&O
Insurance described in Section 11(a) pursuant to the provisions of
Section 11(b), the Company shall, upon written request of Indemnitee, create a
“Trust” for the benefit of Indemnitee, and from time to time, upon written
request by Indemnitee, shall fund such Trust in an amount sufficient to pay any
and all Expenses and any and all liability and loss, including judgments, fines,
ERISA excise taxes or penalties and amounts paid or to be paid in settlement
actually and reasonably incurred by him or on his behalf for which the
Indemnitee is entitled to indemnification or with respect to which
indemnification is claimed, reasonably anticipated or proposed to be paid in
accordance with the terms of this Agreement or otherwise; provided that in no
event shall more than $100,000 be required to be deposited in any Trust created
hereunder in excess of the amounts deposited in respect of reasonably
anticipated Expenses. The amounts to be deposited in the Trust pursuant to the
foregoing funding obligation shall be determined by a majority of the
Unaffiliated Directors whose determination shall be final and conclusive. At all
times the Trust shall remain as an asset of the Company and subject to the
claims of the Company’s creditors.

The terms of the Trust shall provide that upon a Change of Control (i) the Trust
shall not be revoked or the principal thereof invaded, without the written
consent of the Indemnitee except as set

 

10



--------------------------------------------------------------------------------

forth in the preceding paragraph, (ii) the procedures set forth in Section 10
regarding advancement of expenses with respect to the Company shall apply to the
Trust, (iii) the Trust shall continue to be funded by the Company in accordance
with the funding obligation set forth above (and in the event that there are no
Unaffiliated Directors, the decision regarding the amount to fund shall be made
by Independent Counsel selected as provided in Section 9(c)), (iv) the Trustee
shall promptly pay to the Indemnitee all amounts for which the Indemnitee shall
be entitled to indemnification pursuant to this Agreement or otherwise, and
(v) all unexpended funds in such Trust shall revert to the Company upon a final
determination by a majority of the Unaffiliated Directors or by Independent
Counsel or a court of competent jurisdiction, as the case may be, that the
Indemnitee has been fully indemnified under the terms of this Agreement. The
Trustee shall be a bank or trust company or other individual or entity chosen by
the Indemnitee and reasonably acceptable and approved of by the Company.

12. Remedies of Indemnitee.

(a) Subject to Section 12(d), in the event that (i) a determination is made
pursuant to Section 9 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 10 or 12(d) of this Agreement, (iii) no determination
of entitlement to indemnification shall have been made pursuant to Section 9 of
this Agreement within ninety (90) days after receipt by the Company of the
request for indemnification, (iv) payment of indemnification pursuant to this
Agreement is not made (A) within ten (10) days after a determination has been
made that Indemnitee is entitled to indemnification or (B) with respect to
indemnification pursuant to Sections 4, 5 or 12(d) of this Agreement, within
thirty (30) days after receipt by the Company of a written request therefor, or
(v) the Company or any other person or entity takes or threatens to take any
action to declare this Agreement void or unenforceable, or institutes any
litigation or other action or proceeding designed to deny, or to recover from,
Indemnitee the benefits provided or intended to be provided to Indemnitee
hereunder, Indemnitee shall be entitled to an adjudication by the Delaware Court
of Chancery of Indemnitee’s right to such indemnification or advancement of
Expenses. Alternatively, Indemnitee, at his or her option, may seek an award in
arbitration to be conducted by a single arbitrator pursuant to the Commercial
Arbitration Rules of the American Arbitration Association. The Company shall not
oppose Indemnitee’s right to seek any such adjudication or award in arbitration
in accordance with this Agreement.

(b) The failure of the Company, its board of directors, any committee or
subgroup of the board of directors, Independent Counsel or stockholders to have
made a determination that indemnification is proper in the circumstances because
Indemnitee has met the applicable standard of conduct shall not be a defense to
the action or create a presumption that Indemnitee has or has not met the
applicable standard of conduct. In the event that a determination shall have
been made pursuant to Section 9 of this Agreement that Indemnitee is not
entitled to indemnification, any judicial proceeding or arbitration commenced
pursuant to this Section 12 shall be conducted in all respects as a de novo
trial, or arbitration, on the merits and Indemnitee shall not be prejudiced by
reason of that adverse determination. In any judicial proceeding or arbitration
commenced pursuant to this Section 12, the Company shall, to the fullest extent
not prohibited by law, have the burden of proving Indemnitee is not entitled to
indemnification or advancement of Expenses, as the case may be.

(c) To the fullest extent not prohibited by law, the Company shall be precluded
from asserting in any judicial proceeding or arbitration commenced pursuant to
this Section 12 that the procedures and presumptions of this Agreement are not
valid, binding and enforceable and shall stipulate in any such court or before
any such arbitrator that the Company is bound by all the provisions of this
Agreement. If a determination shall have been made pursuant to Section 9 of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 12, absent (i) a misstatement by

 

11



--------------------------------------------------------------------------------

Indemnitee of a material fact, or an omission of a material fact necessary to
make Indemnitee’s statements not materially misleading, in connection with the
request for indemnification, or (ii) a prohibition of such indemnification under
applicable law.

(d) The Company shall indemnify Indemnitee against any and all Expenses and, if
requested by Indemnitee, shall (as soon as reasonably practicable, but in any
event no later than sixty (60) days, after receipt by the Company of a written
request therefor) advance such Expenses to Indemnitee, that are incurred by
Indemnitee in connection with any action for indemnification or advancement of
Expenses from the Company under this Agreement or under any directors’ and
officers’ liability insurance policies maintained by the Company, to the extent
Indemnitee is successful in such action and to the extent not prohibited by law.

(e) Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement to indemnification shall be required to be made prior to the
final disposition of the Proceeding.

13. Presumptions and Effect of Certain Proceedings.

(a) In making a determination with respect to entitlement to indemnification
hereunder, the person, persons or entity making such determination shall, to the
fullest extent not prohibited by law, presume that Indemnitee is entitled to
indemnification under this Agreement if Indemnitee has submitted a request for
indemnification in accordance with Section 9 of this Agreement, and the Company
shall, to the fullest extent not prohibited by law, have the burden of proof to
overcome that presumption in connection with the making by such person, persons
or entity of any determination contrary to that presumption.

(b) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and in a
manner which he or she reasonably believed to be in or not opposed to the best
interests of the Company or, with respect to any criminal Proceeding, that
Indemnitee had reasonable cause to believe that his or her conduct was unlawful.

(c) For purposes of any determination of good faith, Indemnitee shall be deemed
to have acted in good faith to the extent Indemnitee relied in good faith on
(i) the records or books of account of the Company, including financial
statements, (ii) information supplied to Indemnitee by the officers of the
Company in the course of their duties, (iii) the advice of legal counsel for the
Company or its board of directors or counsel selected by any committee of the
board of directors or (iv) information or records given or reports made to the
Company by an independent certified public accountant, an appraiser, investment
banker or other expert selected with reasonable care by the Company or its board
of directors or any committee of the board of directors. The provisions of this
Section 13(c) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which Indemnitee may be deemed to have met the applicable
standard of conduct set forth in this Agreement.

(d) Neither the knowledge, actions nor failure to act of any other director,
officer, agent or employee of the Company shall be imputed to Indemnitee for
purposes of determining the right to indemnification under this Agreement.

14. Subrogation; No Duplication of Payments. In the event that the Company pays
any Expenses under this Agreement, the Company shall be subrogated to the extent
of such payment to all of the rights

 

12



--------------------------------------------------------------------------------

of recovery of the Indemnitee, who shall execute all papers required and shall
do everything that may be necessary to secure such rights, including the
execution of such documents necessary to enable the Company effectively to bring
suit to enforce such rights. The Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable hereunder (or
for which advancement is provided hereunder) if and to the extent that
Indemnitee has otherwise actually received payment from a third party for such
amounts under any insurance policy, contract, agreement or otherwise; provided,
however, that if the Indemnitee repays any of these payments to such third party
(whether due to a reservation of rights or otherwise), the Company shall again
be obligated to Indemnitee under this Agreement with respect to such payments.

15. Services to Company. Indemnitee agrees to serve as a director or officer of
the Company for so long as Indemnitee is duly elected or appointed or until
Indemnitee tenders his or her resignation. This Agreement shall not be deemed an
employment contract between the Company (or any of its subsidiaries) and
Indemnitee. Indemnitee specifically acknowledges that any employment with the
Company (or any of its subsidiaries) is at will, and Indemnitee may be
discharged at any time for any reason, with or without cause, with or without
notice, except as may be otherwise expressly provided in any executed, written
employment contract between Indemnitee and the Company (or any of its
subsidiaries), any existing formal severance policies adopted by the Company’s
board of directors or, with respect to service as a director or officer of the
Company, the Company’s certificate of incorporation or bylaws or the DGCL.

16. Exclusions. Notwithstanding the foregoing, the Company shall not be liable
under this Agreement to pay any Expenses in connection with any Proceeding:

(a) for any reimbursement of the Company by Indemnitee of any bonus or other
incentive-based or equity-based compensation or of any profits realized by
Indemnitee from the sale of securities of the Company, as required in each case
under the Securities Exchange Act of 1934, as amended (including any such
reimbursements that arise from an accounting restatement of the Company pursuant
to Section 304 of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or
the payment to the Company of profits arising from the purchase and sale by
Indemnitee of securities in violation of Section 306 of the Sarbanes-Oxley Act),
if Indemnitee is held liable therefor (including pursuant to any settlement
arrangements);

(b) for a disgorgement of profits made from the purchase and sale by the
Indemnitee of securities pursuant to Section 16(b) of the Securities Exchange
Act of 1934 and amendments thereto or similar provisions of any state statutory
law or common law;

(c) initiated by Indemnitee, including any Proceeding (or any part of any
Proceeding) initiated by Indemnitee against the Company or its directors,
officers, employees, agents or other indemnitees, unless (i) the Company’s board
of directors authorized the Proceeding (or the relevant part of the Proceeding)
prior to its initiation, (ii) otherwise authorized in Section 12(d) or
(iii) otherwise required by applicable law; or

(d) if prohibited by applicable law.

17. Amendments. The entitlement to payment hereunder of an Indemnitee shall not
be affected or diminished by any amendment, termination or repeal of the General
Corporation Law of the State of Delaware or the Bylaws of the Company with
respect to any Proceeding arising out of or relating to any actions,
transactions or facts occurring prior to the final adoption of any such
amendment, termination or repeal. This Agreement may not be modified or altered
except by a formal writing signed by both parties that specifically refers to
this Agreement.

 

13



--------------------------------------------------------------------------------

18. Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one instrument.

19. Indemnification Hereunder Not Exclusive. Nothing herein shall be deemed to
diminish or otherwise restrict the Indemnitee’s right to indemnification under
any provision of the Restated Certificate of Incorporation or the Bylaws of the
Company and amendments thereto or under law. Except as expressly set forth
herein, no right or remedy herein conferred is intended to be exclusive of any
other right or remedy, and every other right and remedy shall be cumulative and
in addition to every other right and remedy given hereunder or now or hereafter
existing at law or in equity or otherwise. The assertion or employment of any
right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other right or remedy. It is the intention of the
parties in entering into this Agreement that the insurers under any D&O
Insurance policy of the Company or of CONSOL which applies to the Company as a
subsidiary of CONSOL shall be obligated ultimately to pay any claims by
Indemnitee which are covered by such policy and not to give such insurers any
rights against the Company under or with respect to this Agreement, including,
without limitation, any right to be subrogated to any of Indemnitee’s rights
hereunder, unless otherwise expressly agreed to by the Company in writing, and
the obligation of such insurers to the Company or Indemnitee shall not be deemed
reduced or impaired in any respect by virtue of the provisions of this
Agreement. Notwithstanding any other indemnification to which the Indemnitee may
be entitled from CONSOL, the Company desires to serve as the primary indemnitor
and the indemnitor of first resort with respect to the Indemnitee’s service to
the Company as a member of the Board or officer to the extent that any D&O
Insurance maintained by the Company, or by CONSOL to the extent that any CONSOL
D&O Insurance applies to the Company as a subsidiary of CONSOL, has not
indemnified the Indemnitee (“Uninsured Loss”). As between the Company on the one
hand and CONSOL on the other, the Company shall have the primary and first
responsibility to indemnify fully the Indemnitee for any Uninsured Loss with
respect to the Indemnitee’s service to the Company and its subsidiaries. As
such, the Company (and not CONSOL) shall be required to advance Expenses and be
liable for all Uninsured Loss amounts paid in settlement of any claims for which
the Indemnitee would be entitled to indemnification from the Company under this
Agreement or otherwise. Further, the Company hereby irrevocably waives,
relinquishes and releases CONSOL from any claims against CONSOL for
contribution, subrogation or any other type of recovery in respect of
indemnification obligations owed to the Indemnitee with respect to the
Indemnitee’s service to the Company and its subsidiaries. If CONSOL advances any
amount to the Indemnitee with respect to an Uninsured Loss for which the
Indemnitee is entitled to indemnification from the Company, CONSOL shall be
expressly permitted to seek reimbursement from the Company for such advanced
amount and for any amounts incurred by CONSOL (including in respect of
attorneys’ fees and expenses) in enforcing such right to reimbursement. The
Company and the Indemnitee acknowledge and agree that CONSOL is an express third
party beneficiary of the terms hereof.

20. Governing Law. This Agreement shall be governed by and construed in
accordance with Delaware law.

21. Saving Clause. Wherever there is conflict between any provision of this
Agreement and any applicable present or future statute, law or regulation
contrary to which the Company and the Indemnitee have no legal right to
contract, the latter shall prevail but (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby and shall remain enforceable to the fullest extent permitted by law;
(b) such provision or provisions shall be deemed reformed to the extent
necessary to conform to applicable law and to give the maximum effect to the
intent of the parties hereto; and (c) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each portion of any
Section of this Agreement containing any such

 

14



--------------------------------------------------------------------------------

provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby but in such event the affected provisions of this
Agreement shall be curtailed and restricted only to the extent necessary to
bring them within applicable legal requirements.

22. Coverage; Continuation of Indemnity. The provisions of this Agreement shall
apply with respect to the Indemnitee’s service as a Director or officer of the
Company prior to the date of this Agreement (if any) and with respect to all
periods of such service after the date of this Agreement, even though the
Indemnitee may have ceased to be a Director or officer of the Company and shall
inure to the benefit of the heirs, executors and administrators of Indemnitee.
All agreements and obligations of the Company contained in this Agreement shall
continue during the period the Indemnitee is a director or officer of the
Company (or is or was serving at the request of the Company as a director,
trustee, general partner, managing member, officer, employee, agent or fiduciary
of another corporation, partnership, joint venture, trust, limited liability
company or other enterprise) and shall continue thereafter so long as the
Indemnitee shall be subject to any possible claim or threatened, pending or
completed action, suit or proceeding, whether civil, criminal or investigative,
by reason of the fact that the Indemnitee was a director or officer of the
Company or serving in any other capacity referred to herein.

23. Successors. This Agreement shall be binding upon the Company and its
successors and assigns, including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
or assets of the Company, and shall inure to the benefit of Indemnitee and
Indemnitee’s heirs, executors and administrators. The Company shall require and
cause any successor (whether direct or indirect by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company, by written agreement, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place.

24. Miscellaneous.

(a) No amendment, modification, termination or cancellation of this Agreement
shall be effective unless in writing signed by both of the parties hereto;
provided, however, that the Company may amend this Agreement from time to time
without Indemnitee’s consent to the extent deemed necessary or appropriate, in
its sole discretion, to effect compliance with Section 409A of the Code,
including regulations and interpretations thereunder, which amendments may
result in a reduction of benefits provided hereunder and/or other unfavorable
changes to Indemnitee.

(b) This Agreement is intended to provide for the indemnification of, and/or
purchase of insurance policies providing for payments of, expenses and damages
incurred with respect to bona fide claims against the Indemnitee, as a service
provider, or the Company, as the service recipient, in accordance with Treas.
Reg. Section 1.409A-1(b)(10), pursuant to which the Agreement shall not provide
for the deferral of compensation. The Agreement shall be construed consistently,
and limited in accordance with, the provisions of such regulation.

(c) This Agreement supersedes the Indemnification Agreement dated as of [date],
by and between the Company and the Indemnitee.

[remainder of page intentionally left blank]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and signed as of the day and year first above written.

 

CNX GAS CORPORATION By:  

 

Name:   J. Brett Harvey Title:   Chief Executive Officer

 

INDEMNITEE

 

 

16